UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number: 811-00041 GENERAL AMERICAN INVESTORS COMPANY, INC. (Exact name of registrant as specified in charter) 100 Park Avenue, 35th Floor, New York, New York 10017 (Address of principal executive offices) (Zip code) Eugene S. Stark General American Investors Company, Inc. 100 Park Avenue 35th Floor New York, New York 10017 (Name and address of agent for service) Copy to: John E. Baumgardner, Jr., Esq. Sullivan & Cromwell LLP 125 Broad Street New York, New York 10004 Registrant's telephone number, including area code: 212-916-8400 Date of fiscal year end: December 31 Date of reporting period: December 31, 2016
